DETAILED ACTION
This action is written in response to the remarks and amendments dated 5/17/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Applicant’s arguments, the Examiner withdraws all outstanding rejections under §101. However, the Examiner was not persuaded by the Applicant’s arguments pertaining to §103, and addresses the Applicant’s specific arguments below.
§103 – The Applicant argues “Claim 31 requires, in pertinent part,

“each weight representing a unique connection between a pair of a plurality of artificial neurons in different layers of a plurality of neuron layers ...storing only non-zero weights of the sparse neural network that represent connections between the pairs of artificial neurons and not storing zero weights of the sparse neural network that represent no connections between the pairs of artificial neurons.”

The Office Action admits that Han does not satisfy this element. The Office Action alleges that Park satisfies this element. Applicant respectfully disagrees. In particular, Park shows an index-based convolution operation based on a non-zero input and a non-zero weight. See e.g., Park, para. [0098].”

The Examiner is not persuaded. Park indeed shows an index-based convolution operation based on a non-zero input and a non-zero weight, as described by the Applicant. However, Park also shows only storing weight values for the six non-zero values. (See e.g. fig. 6, <output feature matrix> on the right side, reproduced below.) The Examiner notes that only non-zero values, i.e. values 1-6, appear (are ‘stored’) in the depicted output feature matrix; zero values are not included. The Examiner notes that the Applicant does not specify where or how the resulting non-zero values are stored.

    PNG
    media_image1.png
    696
    1177
    media_image1.png
    Greyscale
	Park fig. 6.

This feature is can also be seen in fig. 8A (reproduced below). Only matrix values with non-zero value are reproduced in the <input feature list> matrix; zero values are not included in this list. (Again, the Examiner notes that the Applicant does not specify where or how the resulting non-zero values are stored.)

    PNG
    media_image2.png
    500
    680
    media_image2.png
    Greyscale
Park fig. 8A.
The Examiner notes that Park also explicitly describes using a matrix to store weight values:
[0051]: “Restated, each index of an input feature index and a weight index may include a first index and a second index, where the first index of the input feature index corresponds to a row of an input feature matrix, the second index of the input feature index corresponds to a column of the input feature matrix, the first index of the weight index corresponds to a row of a weight matrix, and the second index of the weight index corresponds to a column of the weight matrix.” (Emphasis added.)
[0083]: “The neural network device 130 may generate the weight list corresponding to at least one weight having a non-zero value in the weight matrix.” (Emphasis added.)
The Examiner notes that—in the context of neural networks—'weight values’ refer to the weights between two adjacent neurons / nodes; these weight values are an inherent feature of every neural network. Efficient processing for sparse neural networks is the primary focus of Park, see e.g. background section and [0067]. Matrices are often used to represent weight values while training a neural network. At each iteration (‘epoch’) the training algorithm can then be implemented as a matrix operation including the weight matrix, input vector (or matrix), and target vector.
Han also discloses using a sparse matrix to store neural network weight values, as recited. See e.g. p. 3, fig. 3 and p. 7:
“Storing the pruned layers as sparse matrices has a storage overhead of only 15.6%. Storing relative rather than absolute indices reduces the space taken by the FC layer indices to 5 bits. Similarly, CONV layer indices can be represented with only 8 bits.” (P. 7, emphasis added.)
For the reasons above, the Examiner maintains the outstanding rejection under §103, reproduced infra.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,366,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘322 patent anticipate the claims of this application, as illustrated in the table below.
This application – 16/524571
Issued patent – US (10,366,322) / (16/041497)
31. A method for efficiently storing a sparse neural network, the method comprising:
1. A method for efficiently storing a sparse neural network, the method comprising:
obtaining a sparse neural network of a plurality of weights, each weight representing a unique connection between a pair of a plurality of artificial neurons in different layers of a plurality of neuron layers, wherein the sparse neural network comprises at least one hidden layer, wherein a minority of pairs of neurons in adjacent neuron layers are connected by weights in the sparse neural network; and
obtaining a sparse neural network of a plurality of weights, each weight representing a unique connection between a pair of a plurality of artificial neurons in different layers of a plurality of neuron layers, wherein the sparse neural network comprises at least one hidden laver, wherein a minority of pairs of neurons in adjacent neuron layers are connected by weights in the sparse neural network; and
storing only non-zero weights of the sparse neural network that represent connections between the pairs of artificial neurons and not storing zero weights of the sparse neural network that represent no connections between the pairs of artificial neurons.
storing each of the plurality of weights of the sparse neural network with an association to a unique index, the unique index uniquely identifying a pair of artificial neurons that have a connection represented by the weight, wherein only non-zero weights are stored that represent connections between pairs of neurons and zero weights are not stored that represent no connections between pairs of neurons.
As illustrated in the table above, every limitation in claim 31 of this application has a corresponding or broader corresponding limitation in claim 1 of the ‘322 patent. Therefore, the latter anticipates the former.

The other independent claims of this application (i.e. claims 45, 51, and 55) also correspond to the claims of the ‘322 in a similar was as claim 31 above. The correspondence in dependent claims is also substantially identical. (Claim 32 in this application corresponds to claim 2 in the ‘322 patent, and so on.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Han, primary reference. (Han et al., “Learning both weights and connections for efficient neural networks”, In: Advances in neural information processing systems. Oct 30, 2015. Cited by Applicant in IDS dated 7/29/19.)
LeCun (LeCun et al., “Deep learning”, Nature, vol. 521, May 28 2015, pp. 436-44. Cited by Applicant in IDS dated 7/29/19.)
Liu (Liu et al., “Sparse convolutional neural networks”, Computer Vision and Pattern Recognition, IEEE, 2016, pp. 806-14. Cited by Applicant in IDS dated 7/29/19.)
Park (US 2018/0253635 A1)

Claims 31-42, 44-48 and 51-58 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Park.
Regarding claims 31 and 51, Han discloses a method (and a related system comprising a processor and a memory, see p. 2, sec. 2 “computation and memory”) for efficiently storing a sparse neural network, the method comprising:
obtaining a sparse neural network of a plurality of weights, each weight representing a unique connection between a pair of a plurality of artificial neurons in different layers of a plurality of neuron layers, wherein the sparse neural network comprises at least one hidden layer, wherein a minority of pairs of neurons in adjacent neuron layers are connected by weights in the sparse neural network; and
P. 3, fig. 3, and accompanying description: neural network after pruning synapses. The Examiner notes that this network has four layers, including two hidden layers. The network in fig. 3 appears to be <50% connected, i.e. >50% sparse.P. 7: “Storing the pruned layers as sparse matrices has a storage overhead of only 15.6%. Storing relative rather than absolute indices reduces the space taken by the FC layer indices to 5 bits. Similarly, CONV layer indices can be represented with only 8 bits.” (Emphasis added.)

Park discloses the following further limitation which Han does not seem to disclose explicitly:
storing only non-zero weights of the sparse neural network that represent connections between the pairs of artificial neurons and not storing zero weights of the sparse neural network that represent no connections between the pairs of artificial neurons.
Fig. 8A (reproduced below) and [0088]-[0089].

    PNG
    media_image2.png
    500
    680
    media_image2.png
    Greyscale
Park fig. 8A.See also fig. 6, <output feature matrix>. The Examiner notes that only non-zero values, i.e. values 1-6, appear (are ‘stored’) in the depicted output feature matrix; zero values are not included. The Examiner notes that the Applicant does not specify where or how the resulting non-zero values are stored.

At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique described by Park for an index-based convolution operation system to the neural network system of Han because it would result in reduced memory requirements as measured by a compression rate (see Han p. 4, table 1) as well as improved computation speeds by reducing the algorithmic complexity of the multiplication inherent in training and using neural networks (see Park [0103]). Both disclosures pertain to techniques for making neural network training and execution more efficient.

Regarding claims 32 and 52, Park discloses their further limitation comprising storing a triplet of values identifying each weight comprising:
a first value of an index identifying a first neuron of the pair in a first one of the different layers, a second value of the index identifying a second neuron of the pair in a second one of the different layers, and the value of the weight.
Figs. 3, 8A, and 8B.

Regarding claims 33 and 53, Park discloses their further limitation comprising:
fetching weights from a main memory that are stored in non-sequential locations in the main memory according to a non-sequential pattern of indices associated with non-zero weights in the sparse neural network; and
Fig. 8A, reproduced above. Also [0158] “The dedicated memory 24 may store various kinds of data used during an operation performed by the processing circuit 211 . For example , the dedicated memory 24 may store a weight list. The dedicated memory 24 may also store a lookup table including parameters corresponding to input feature values.”
storing the weights fetched from non-sequential locations in the main memory to sequential locations in a cache memory.
[0145] cache memory.

Regarding claim 34, Park discloses its further limitation comprising storing values of the weights of the sparse neural network using one or more data representations selected from the group consisting of:
compressed sparse row (CSR) representation, compressed sparse column (CSC) representation, sparse tensor representation, map representation, list representation and sparse vector representation.
The Examiner interprets “map representation” in view of the written description at [0053] as encompassing the data structure shown in Park’s fig. 8A.
Regarding claims 35 and 54, Han discloses their further limitation comprising:
receiving a dense neural network comprising a plurality of weights, wherein a majority of pairs of neurons in adjacent neuron layers are connected by weights in the dense neural network; and
P. 3, fig. 3 “before pruning”.
transforming the dense neural network into the sparse neural network by pruning weights of the dense neural network.
P. 3, fig. 3 “pruning synapses”.

Regarding claim 36, Han discloses the further limitation wherein said pruning is performed during a training phase of the neural network.
P. 3, fig. 2: three-step training pipeline.

Regarding claim 37, Han discloses its further limitation comprising pruning using one or more pruning techniques selected from the group consisting of:
L1 regularization, (p. 3, sec. 3.1) LP regularization, (p. 3, sec. 3.1 L2 regularization) thresholding, (p. 2, first paragraph: “After an initial training phase, we remove all connections whose weight is lower than a threshold”) random zero-ing, and bias based pruning.

Regarding claim 38, Han discloses its further limitation wherein said pruning is performed after a training phase of the neural network.
P. 2, first paragraph: “After an initial training phase, we remove all connections whose weight is lower than a threshold.”

Regarding claim 39, Han discloses its further limitation wherein one or more of the plurality of weights is pruned randomly, probabilistically, or heuristically.
Randomly: p. 2, last paragraph: randomly grouping connection weights into hash buckets… “This technique may benefit from pruning”.
Probabilistically: p. 4, sec. 3.4 probabilistically pruning.
Heuristically: p. 3, sec. 3.1 L1 and L2 regularization; also p. 4, sec. 3.4 iterative pruning using greedy search.

Regarding claim 40, Park discloses its further limitation comprising caching only the non-zero weights identified by the associated unique indices so that weights with non-consecutive indices are consecutively stored, skipping indices associated with the zero weights.
Fig. 3 and/or fig. 8A (reproduced above).

Regarding claim 41, Han discloses its further limitation comprising generating one or more new weights in the sparse neural network.
P. 3, fig. 2: “train weights” step occurs after “prune connection” step.

Regarding claim 42, Han discloses its further limitation wherein one or more of the plurality of the weights represent skip connections between pairs of artificial neurons in non-adjacent layers.
P. 3, fig. 3 and sec. 3: pruned synapse have an effective connection weight of zero, signifying that the signal transmission between a particular pair of neurons can be skipped.

Regarding claim 44, Han discloses its further limitation comprising training the sparse neural network using an evolutionary algorithm or reinforcement learning.
P. 3, sec. 3: iterative retraining; the examiner interprets “evolutionary algorithm” as encompassing the iterative process of training weights and pruning connections because through this process the architecture of the network evolves.

Regarding claims 45 and 55, Han discloses a method (and a related system comprising a processor and a memory, each of which is inherent in the disclosure) for efficiently storing a sparse convolutional neural network, the method comprising:
obtaining a sparse convolutional neural network comprising a plurality of neuron channels in one or more neuron layers, each neuron channel comprising a plurality of artificial neurons, the sparse convolutional neural network represented by a plurality of convolutional filters, each convolutional filter comprising a plurality of weights representing a unique connection between the neurons of an input channel of an input layer and the neurons of a convolutional channel of a hidden convolutional layer, wherein a minority of pairs of channels in adjacent neuron layers are connected by convolutional filters in the sparse neural network;
P. 1: convolutional neural network; p. 3, fig. 3: the network after pruning is a sparse network. The Examiner notes that neural networks comprise a plurality of layers each comprising a plurality of neurons, see e.g. fig. 3.P. 3, fig. 3, and accompanying description: neural network after pruning synapses. The Examiner notes that this network has four layers, including two hidden layers. The network in fig. 3 appears to be <50% connected, i.e. >50% sparse.P. 3, sec. 3: weights and weight training, p. 1: application to convolutional neural network. The Examiner notes that an inherent feature of every convolutional neural network is a plurality of weights associated with the inputs of each neuron within one or more convolution layer. The weights associated with these neurons are collectively known in the art as the network’s filter bank, and are equivalent to the recited convolutional filters.1 P. 3, fig. 3: network after pruning).P. 7: “Storing the pruned layers as sparse matrices has a storage overhead of only 15.6%. Storing relative rather than absolute indices reduces the space taken by the FC layer indices to 5 bits. Similarly, CONV layer indices can be represented with only 8 bits.” (Emphasis added.)
storing only convolutional filters with non-zero weights that represent connections between channels of the sparse convolutional neural network and not storing convolutional filters with all zero weights that represent no connections between channels of the sparse convolutional neural network.
Fig. 8A (reproduced below) and [0088]-[0089].

    PNG
    media_image2.png
    500
    680
    media_image2.png
    Greyscale
Park fig. 8A.See also fig. 6, mapping in rejection for claim 31, and Response to Arguments section.
The obviousness analysis of claim 31 applies equally here.

Regarding claim 46, Han discloses its further limitations comprising:
receiving a dense convolutional neural network comprising a plurality of convolutional filters, wherein a majority of pairs of channels in adjacent neuron layers are connected by convolutional filters in the dense convolutional neural network; and
P. 3, fig. 3: network before pruning. P. 1: convolutional neural network. The examiner notes that an inherent feature of every convolutional neural network is a plurality of weights associated with the inputs of each neuron within one or more convolution layer. The weights associated with these neurons are collectively known in the art as the network’s filter bank.
transforming the dense convolutional neural network into the sparse convolutional neural network by pruning filters of the dense convolutional neural network.
P. 3, fig. 3, pruning connections.

Regarding claims 47 and 56, Park discloses their further limitation comprising storing a triplet of information identifying each convolutional filter comprising:
a first value of an index identifying the input channel of the pair of channels, a second value of the index identifying the output channel of the pair of channels, and the weights of the convolutional filter.
Figs. 3, 8A, and 8B.

Regarding claim 48 and 57, Park discloses their further limitations comprising:
APPLICANTS:Eli DAVID et al.fetching convolutional filters from a main memory that are stored in non-sequential locations in the main memory according to a non-sequential pattern of indices associated with non-zero convolutional filters in the sparse convolutional neural network; and
Fig. 8A, reproduced above. Also [0158] “The dedicated memory 24 may store various kinds of data used during an operation performed by the processing circuit 211 . For example , the dedicated memory 24 may store a weight list . The dedicated memory 24 may also store a lookup table including parameters corresponding to input feature values.”
storing the filters fetched from non-sequential locations in the main memory to sequential locations in a cache memory.
[0145] cache memory.

Regarding claim 58, Han discloses its further limitation wherein the one or more processors are configured to receive a dense convolutional neural network comprising a plurality of convolutional filters, wherein a majority of pairs of channels in adjacent neuron layers are connected by convolutional filters in the dense convolutional neural network, and
P. 3, fig. 3 “before pruning”.
transform the dense convolutional neural network into the sparse convolutional neural network by pruning filters of the dense convolutional neural network.
P. 3, fig. 3 “pruning synapses”.

Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over Han, Park and LeCun.
Regarding claim 43, LeCun discloses its further limitation which neither Han nor Park seems to disclose explicitly wherein the neural network is a recurrent neural network and one or more of the plurality of the weights represent recurrent connections between pairs of artificial neurons within the same layer.
P. 441, second col.: “recurrent neural networks”. The examiner notes that recurrent connections between pairs of neurons within the same layer is an inherent feature of recurrent neural networks.
At the time of filing, it would have been obvious to a person of ordinary skill to apply recurrent neural network architecture (as taught by LeCun) to the combined system of Han and Park because recurrent networks have been shown to produce good results in tasks including natural language processing (see LeCun p. 441) and image recognition and captioning (p. 440, fig. 3 and associated description).

Claims 49-50 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Han, Park and Liu.
Regarding claims 49 and 59, Liu discloses their further limitation which neither Han nor Park seems to disclose explicitly comprising, instead of performing convolution operations associated with the convolution filters, performing matrix multiplication on a transformed set of the filters with weights that are rearranged and duplicated to yield a result equivalent to said convolution operations.
PP. 809-10: sparse matrix multiplication algorithm and application to object detection.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique described by Liu for using matrix multiplication for training and using convolutional networks in the combined system of Han and Park because it could improve processing speed without affecting results.

Regarding claims 50 and 60, Liu discloses their further limitation comprising multiplying dense matrices omitting rows and columns associated with all zero values.
P. 810, sec. 4.3 and fig. 3.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Ahmed discloses, inter alia, techniques for using arithmetic processing units to perform computations in a sparse neural network. (US 2019/028698 A1.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. LeCun p. 439, description of convolutional neural networks.